Citation Nr: 1045111	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  04-30 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as bronchitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran had active service from July 1974 to February 1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).

In December 2007, the Board remanded the claim for service 
connection for a respiratory disorder.  In a July 2009, the Board 
denied service connection for a respiratory disorder.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand (JMR), the Court, in an August 2010 Order, 
vacated the Board's July 2009 decision and remanded the matter to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In the December 2007 Remand, the Board noted that the evidence 
was unclear as to whether the Veteran has a current diagnosis of 
a respiratory disorder.  Therefore, the Board  instructed the RO 
to afford the Veteran a VA examination and request that the 
examiner provide an opinion as to the diagnoses of all current 
respiratory disorders found to be present.  The examiner was also 
requested to provide an opinion as to whether it is at least as 
likely as not that any current respiratory disorder had its onset 
during active service or is related to any in-service disease or 
injury.  

In response, the Veteran was afforded pulmonary function tests 
(PFTs).  The impression was that there was no evidence of 
obstructive lung disease.  It was noted that there was reduced 
FVC with normal TLC which as possibly related to extra thoracic 
restriction.  Lungs volumes reportedly indicated air trapping.  
DLCO was mildly reduced uncorrected for Hgb.

In November 2008, a VA physician reviewed a copy of the PFTs and 
gave the following interpretation: (1) Based on spirometry, there 
is no evidence of obstructive lung disease; (2) Normal TLC (total 
lung capacity) measured by Kalium dilution, suggesting no 
evidence of restrictive lung disease; and (23) mildly reduced 
DLCO that is uncorrected for hemoglobin, requiring appropriate 
hemoglobin correction.  The VA physician noted that the PFTs were 
reviewed with another physician who agreed with this 
interpretation.  It was later indicated that the claims file had 
been reviewed.

The Board denied the claim in July 2009 finding that there was no 
competent medical evidence which showed that the Veteran had a 
diagnosed lung 
disorder.  The Board stated that neither the medical treatment 
records, nor the VA examination reports contain a diagnosis of 
any specific respiratory disability and that abnormal pulmonary 
function tests figures alone are not adequate to support a claim.  
See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (An elevated 
cholesterol level represents only a laboratory finding, and not 
an actual disability in and of itself for which VA compensation 
benefits are payable).  

The Board acknowledged that the Veteran had undergone VA fee 
basis pulmonary function tests and that those test results were 
subsequently reviewed by two VA physicians, one of whom prepared 
a report in November 2008 and that the claims folder had been 
reviewed.  The Board was of the opinion that this development was 
adequate.  The Board noted that the Veteran's representative had 
stated that the development which was taken subsequent to the 
Board's remand did not fulfill the instructions set forth in the 
Board remand which specified that the Veteran should be afforded 
an examination, and that the case should again be remanded for 
further action.  The Board concluded, however, the development 
was adequate to resolve the claim.  First, the Board noted that 
pulmonary function testing is in fact a type of examination.  In 
addition, the Board noted that the main deficiency which prompted 
the remand was a lack of diagnoses.  The Board stated that the 
report prepared by the VA physician in November 2008 set forth 
three specific diagnostic conclusions.  Finally, the Board noted 
that only substantial, and not strict, compliance with the terms 
of a Board remand is required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998). See D'Aries v. Peake, 22 Vet. App. 97 
(2008).  Therefore, the Board was satisfied that VA had complied 
with its duty to assist the Veteran in the development of the 
facts pertinent to the claim and concluded that it was not 
prejudicial to the Veteran for the Board to proceed to finally 
decide the issue discussed in the decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2008) (harmless error).

Regardless, in the JMR, it was noted that the Veteran was not 
afforded a complete VA examination as ordered by the Board.  
Accordingly, the JMR indicated that the Veteran should be 
afforded a VA examination and an opinion should be provided, in 
accordance with the December 2007 Board remand instructions.  As 
the case must be remanded for the foregoing reason, any recent VA 
treatment records should be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain the 
Veteran's treatment records from the 
Mountain Home VA treatment facility, dated 
from April 2010 forward.

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any currently 
present respiratory disorder.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination. Any indicated studies, 
including PFTs, should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to the 
diagnoses of all current respiratory 
disorders found to be present.

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current respiratory disorder had 
its onset during active service or is 
related to any in-service disease, event, 
or injury.

The examiner should provide a rationale 
for the opinion.

3.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.  

4.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

